 [image_001.jpg]

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This amended and restated employment agreement (the “Agreement’) is made and
entered into effective as of the 1st day of July 2013 and hereby amends and
restates that certain employment agreement dated the 1st day of June, 2011 by
and between Nyxio Technologies ("employer"), and Giorgio E.W. Johnson
("employee") as subsequently amended on January 1, 2012. The parties recite
that:

 

A. NYXIO TECHNOLOGIES is engaged in, Manufacturing/Retail Consumer Electronics
and maintains business premises at, 2156 NE Broadway, Portland, OR 97232.

 

B. Employee is willing to be employed by Nyxio Technologies, and Nyxio
Technologies is willing to employ employee, on the terms and conditions
hereinafter set forth. For the reasons set forth above, and in consideration of
the mutual covenants and promises of the parties hereto, Nyxio Technologies and
employee covenant and agree as follows:

 

1. AGREEMENT TO EMPLOY AND BE EMPLOYED

 

Nyxio Technologies hereby employs employee as a Chief Executive Officer at the
above-mentioned premises, and employee hereby accepts and agrees to such
employment.

 

2. DESCRIPTION OF EMPLOYEE'S DUTIES

 

Subject to the supervision and pursuant to the orders, advice, and direction of
Nyxio Technologies, employee shall perform such duties as are customarily
performed by one holding such position in other businesses or enterprises of the
same or similar nature as that engaged in by Nyxio Technologies. Employee shall
additionally render such other and unrelated services and duties as may be
assigned to him from time to time by Nyxio Technologies.

 

3. MANNER OF PERFORMANCE OF EMPLOYEE'S DUTIES

 

Employee shall at all times faithfully, industriously, and to the best of his
ability, experience, and talent, perform all duties that may be required of and
from him pursuant to the express and implicit terms hereof, to the reasonable
satisfaction of Nyxio Technologies. Such duties shall be rendered at the above
mentioned premises and at such other place or places as Nyxio Technologies shall
in good faith require or as the interests, needs, business, and opportunities of
Nyxio Technologies shall require or make advisable.

 

4. COMPENSATION; REIMBURSEMENT

 

Nyxio Technologies shall pay employee and employee agrees to accept from Nyxio
Technologies, in full payment for employee's services hereunder, compensation at
the rate of Two Hundred Fifty Thousand Dollars ($250,000) per annum, payable
bimonthly. In addition to the foregoing, Nyxio Technologies will reimburse
employee for any and all necessary, customary, and usual expenses incurred by
him/her while traveling for and on behalf of the Nyxio Technologies pursuant to
Nyxio Technologies directions.



 

5. EMPLOYEE'S LOYALTY TO NYXIO TECHNOLOGIES INTERESTS

 

Employee shall devote all of his time, attention, knowledge, and skill solely
and exclusively to the business and interests of Nyxio Technologies, and Nyxio
Technologies shall be entitled to all benefits, emoluments, profits, or other
issues arising from or incident to any and all work, services, and advice of
employee. Employee expressly agrees that during the term hereof he/she will not
be interested, directly or indirectly, in any form, fashion, or manner, as
partner, officer, director, stockholder, advisor, employee, or in any other form
or capacity, in any other business similar to Nyxio Technologies business or any
allied trade, except that nothing herein contained shall be deemed to prevent or
limit the right of employee to invest any of his/her surplus funds in the
capital stock or other securities of any corporation whose stock or securities
are publicly owned or are regularly traded on any public exchange, nor shall
anything herein contained by deemed to prevent employee from investing or limit
employee's right to invest his/her surplus funds in real estate.

 

6. NONDISCLOSURE OF INFORMATION CONCERNING BUSINESS

 

Employee will not at any time, in any fashion, form, or manner, either directly
or indirectly divulge, disclose, or communicate to any person, firm, or
corporation in any manner whatsoever any information of any kind, nature, or
description concerning any matters affecting or relating to the business of
Nyxio Technologies, including, without limitation, the names of any its
customers, the prices it obtains or has obtained, or at which it sells or has
sold its products, or any other information concerning the business of Nyxio
Technologies, its manner of operation, or its plans, processes, or other date of
any kind, nature, or description without regard to whether any or all of the
foregoing matters would be deemed confidential, material, or important. The
parties hereby stipulate that, as between them, the foregoing matters are
important, material, and confidential, and gravely affect the effective and
successful conduct of the business of Nyxio Technologies, and its good will, and
that any breach of the terms of this section is a material breach of this
agreement.

 

7. OPTION TO TERMINATE ON PERMANENT DISABILITY OF EMPLOYEE

 

Notwithstanding anything in this agreement to the contrary, Nyxio Technologies
is hereby given the option to terminate this agreement in the event that during
the term hereof employee shall become permanently disabled, as the term
"permanently disabled" is hereinafter fixed and defined. Such option shall be
exercised by Nyxio Technologies giving notice to employee by registered mail,
addressed to him/her in care of Nyxio Technologies at the above stated address,
or at such other address as employee shall designate in writing, of its
intention to terminate this agreement on the last day of the month during which
such notice is mailed. On the giving of such notice this agreement and the term
hereof shall cease and come to an end on the last day of the month in which the
notice is mailed, with the same force and effect as if such last day of the
month were the date originally set forth as the termination date. For purposes
of this agreement, employee shall be deemed to have become permanently disabled
if, during any year of the term hereof, because of ill health, physical or
mental disability, or for other causes beyond his/her control, he/she shall have
been continuously unable or unwilling or have failed to perform his/her duties
hereunder for thirty (30) consecutive days, or if, during any year of the term
hereof, he/she shall have been unable or unwilling or have failed to perform
his/her duties for a total period of thirty (30) days,whether consecutive or
not.

 

8. DISCONTINUANCE OF BUSINESS AS TERMINATION OF EMPLOYMENT

 

Anything herein contained to the contrary notwithstanding, in the event that
Nyxio Technologies  shall discontinue operations at the premises mentioned
above, then this agreement shall cease and terminate as of the last day of the
month in which operations cease with the same force and effect as if such last
day of the month were originally set forth as the termination date hereof.

 

9. EMPLOYEE'S COMMITMENTS BINDING ONNYXIO TECHNOLOGIES ONLY ON WRITTEN CONSENT

 

Employee shall not have the right to make any contracts or other commitments for
or on behalf of Nyxio Technologies without the written consent of Nyxio
Technologies.

2

 

10. AT-WILL EMPLOYMENT

 

Nyxio Technologies does not offer tenured or guaranteed employment. Either Nyxio
Technologies or the employee can terminate the employment relationship at any
time, with or without cause, with or without notice. This is called, “Employment
At Will.”This Employment At Will relationship exists regardless of any other
written statements or policies or any other Nyxio Technologies documents or any
verbal statement to the contrary. While Nyxio Technologies may elect to follow
its progressive discipline procedure, Nyxio Technologies is in no way obligated
to do so. Using progressive discipline is at the sole discretion of Nyxio
Technologies.

 

11. CONTRACT TERMS TO BE EXCLUSIVE

 

This written agreement contains the sole and entire agreement between the
parties, and supersedes any and all other agreements between them. The parties
acknowledge and agree that neither of them has made any representation with
respect to the subject matter of this agreement or any representations inducing
the execution and delivery hereof except such representations as are
specifically set forth herein, and each party acknowledges that he or it has
relied on his or its own judgment in entering into the agreement. The parties
further acknowledge that any statements or representations that may have
heretofore been made by either of them to the other are void and of no effect
and that neither of them has relied thereon in connection with his or its
dealings with the other.

 

12. WAIVER OR MODIFICATION INEFFECTIVE UNLESS IN WRITING

 

No waiver or modification of this agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the party to be charged therewith. Furthermore, no evidence of any waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration, or litigation between the parties arising out of or affecting this
agreement, or the rights or obligations of any party hereunder, unless such
waiver or modification is in writing, duly executed as aforesaid. The provisions
of this paragraph may not be waived except as herein set forth.

 

13. CONTRACT GOVERNED BY LAW

 

This agreement and performance hereunder shall be construed in accordance with
the laws of the State of Oregon.

 

14. BINDING EFFECT OF AGREEMENT

 

This agreement shall be binding on and inure to the benefit of the respective
parties and their respective heirs, legal representatives, successors, and
assigns.

 

Executed on the date first above written.           /s/ Giorgio E.W. Johnson
7/18/2013   Giorgio E.W. Johnson Date         /s/ David Dabu 7/18/2013   Nyxio
Technologies Representative/David Dabau, COO Date  

 

3

 





